AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


BANK OF AMERICA, N.A.,
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-00516-APG-NJK
THE VILLAS COMMUNITY
ASSOCIATION, et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that plaintiff Bank of America, N.A.’s motion for summary judgment (ECF No. 69) is GRANTED as follows:
that the homeowners association’s nonjudicial foreclosure sale conducted on September 12, 2014 did not
extinguish the deed of trust and the property located at 6627 Babys Tear Place in Las Vegas, Nevada remains
subject to the deed of trust.

FURTHER ORDERED that default judgment is hereby entered in favor of SFR Investments Pool 1, LLC and
against Dorothy K. Lopez as follows: It is hereby declared that the homeowners association’s non-judicial
foreclosure sale conducted on September 12, 2014 extinguished any interest Dorothy K. Lopez had in the
property located at 6627 Babys Tear in Las Vegas, Nevada.



         2/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
